This is a petition for writ of habeas corpus, presented to this court on behalf of Fred Bollman, who alleges that he is unlawfully imprisoned and restrained of his liberty at Chickasha, by M.B. Louthan, sheriff of Grady county, Okla., by virtue of a certain pretended commitment issued by Hon. N.M. Williams, county judge of Grady county, which commitment is based upon a pretended judgment against petitioner, and that said pretended judgment is null and void, and is of no force and effect, and by reason thereof petitioner is unlawfully restrained of his liberty "without due process of the law," in violation of the Constitution and laws of the state of Oklahoma.
The record of conviction, judgment, and sentence in this case is the same as in the case of Ex parte Earl Howard, reported in this volume and 103 P. 663.
The question presented is identical, and, for the reasons set forth in said opinion, the application for writ of habeas corpus
is denied. *Page 587